DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Considering the preamble of claim 1 and its dependents, MPEP 2111.02 notes that the preamble is given weight when structural limitations give light to limitations in the claims, and in this case weight must be given to the exclusive terms in claim 1, “directly ocean-situated and fully nature-powered desalination device with no intake, no brine production, and no electricity consumption”, it is noted that in view of the disclosure the limitations “no intake, no brine production” are understood by the Examiner as the system being open to the ocean situated body of water upon which the system is acting, therefore having no direct intake and no direct outflow of brine, although the system does extract purified water, therefore there is a net extraction and change to the body of water even though these cannot be explicitly measured when the system is “open”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating unit” and “a cooling unit” in claim 1, in dependent claims that clarify these structures this no longer applies.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 7, 8, 9 is objected to because of the following informalities:  
In claim 7, “a slotted wall position” should recite “a slotted wall positioned”.
In claim 8, “to be submerge” should recite “to be submerged”.
In claim 9, applicant recites "it" twice in the last para.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, the limitation “heated dry air” is confusing as to whether it is the same or different than “a heated dry air stream” of claim 1, applicant should recite “the heated dry air stream” for antecedence.
With regard to claim 6, the limitation “a wet air stream” is confusing as to whether it is the same or different than “a wet air stream” of claim 1, applicant should recite “the wet air stream” for antecedence.
With regard to claim 7, “the surrounding water” lacks clear antecedence, applicant should delete “the” to overcome this clarity issue.
With regard to claim 7, the limitation “heated dry air” is confusing as to whether it is the same or different than “a heated dry air stream” of claim 1, applicant should recite “the heated dry air stream” for antecedence.
With regard to claim 8, the limitation “a wet air stream” is confusing as to whether it is the same or different than “a wet air stream” of claim 1, applicant should recite “the wet air stream” for antecedence.
With regard to claim 8, the claim limitation “winds tend to blow it dry” is narrative in nature, i.e. the use of the word “tend” lacks clear metes and bounds, and applicant should specify that “wind blows on the evaporative cooling conduit to blow the evaporative cooling unit dry”
With regard to claim 9, the limitation “a wet air stream” is confusing as to whether it is the same or different than “a wet air stream” of claim 1, applicant should recite “the wet air stream” for antecedence.
With regard to claim 10, applicant merely recite a method of using a device claim without any active, positive steps delimiting how this use is actually practiced, which lacks any steps for clear metes and bounds, applicant must recite a step, such as “operating the device to obtain fresh water”, etc. see MPEP 2173.05(q).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whisson (US 2009/0200151) taken in combination with Elsharqawy et al (US 2011/0056822).
With regard to claim 1, Whisson teaches an apparatus designed for water purification designed for self-sufficient floating and operation on a body of water 2 such as an ocean (title, abstract, Figs 1-A/B, [0017-0018]), Whisson teaches the system comprises air intake area 14/15 (Figs 1-A/B, [0017-0018], note dry air vs humid air properties [0003-0005]), humidifier evaporation chamber 3 (Figs 1-A/B, [0017-0018]), condensation chamber 8 upper portion 17 that cools and condenses moisture out of air(Figs 1-A/B, [0017-0019]), the cooling chamber lower portion forming freshwater collection tank 8 collecting condensed moisture from upper portion (Figs 1-A/B, [0017-0020]). Whisson teaches the air and water in humidifier evaporation chamber 3 is heated via solar roof 5 (Figs 1-A/B, [0021]).
However Whisson does not teach wherein the air intake area is a heating unit configured to receive a dry air stream and heat the dry air stream with one or more renewable energy sources to form a heated dry air stream.
Elsharqawy teaches a humidification dehumidification system for water separation (title, abstract), Elsharqawy teaches a carrier gas is flowed through humidification 12, heated by solar heater 66, condensed in dehumidification chamber 14, and recirculated via line 18 to evaporation chamber 12 having the advantage of additional gain energy output (Fig 4, [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Whisson in view of Elsharqawy to include carrier gas air circulation and heating via renewable heating as Elsharqawy teaches improved energy gain output when heat is provided to the carrier gas of the system which the skilled artisan would modify to improve energy efficiency of Whisson.
With regard to claim 2, Whisson further teaches another embodiment with wind turbine 57 having rotors inside air conduit that act to increase pressure, and therefore temperature of humidified air in air conduit 57 (Fig 4, [0036]). Therefore the skilled artisan would find that benefit of heat addition in the air conduit 57 would improve humdification as suggested by the closed loop modification of Whisson in view of Elsharqawy as set forth above and would be motivated to provide further wind turbine heating unit upstream of evaporation chamber in Whisson to improve evaporation rates.
With regard to claim 7, Whisson further teaches that the surface of the seawater 2 in evaporation chamber 3 is enclosed with black plastic mesh or floating particles (Figs 1-A/B, [0021]), thereby forming a top reservoir with partially open top cover, bottom chamber positioned below black plastic mesh, having partially open bottom with air inlet and outlets, and fabric sheets between two chambers thereby the humidifier being partially submerged into the surrounding water and allowing water into the reservoir and operation of the system to humidify the dry the plurality of fabric sheets are configured to connect water inside the top reservoir with the water inside the bottom chamber and form wet fabric sheets, the air inlet of the bottom chamber is configured to allow heated dry air from the heating unit to enter the bottom chamber and contact the heated dry air with the wet fabric sheets to form a wet air stream, and the air outlet of the bottom chamber is configured to allow the wet air stream to exit the bottom chamber and the overtopping-type humidifier, while Whisson does not teach a slotted wall, the skilled artisan would be expected to determine where support would be necessary for the mesh fabric and install support structures as needed, such as a slotted wall, to ensure that the black plastic mesh is maintained in operational stability and not destroyed over long term operation, thereby would be motivated to support the structure.
With regard to claim 10, modified Whisson teaches using the system of claim 1. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whisson (US 2009/0200151) taken in combination with Elsharqawy et al (US 2011/0056822), as applied to claim 1 above and further in view of Corl (US 2010/0037651).
With regard to claim 5, modified Whisson teaches all limitations as set forth above, however Whisson does not teach wherein the heating unit comprises an open ocean water heated conduit comprising: an elongated body made from a material that conducts heat, the elongated body forming a lumen; and an inlet at a proximal end of the body and an outlet at a distal end of the body opposite to the proximal end, water heated conduit is configured to be submerged in open ocean water with temperature between 5 to 40 °C, the inlet is configured to allow an air stream to enter the lumen of the conduit where the air absorbs at least a portion of thermal energy of the water via heat exchange across the conduit heating the air stream in the lumen of the conduit, the outlet is configured to allow the air stream to exit the lumen of the conduit.
Corl teaches ocean situated fresh water production system (see title, abstract), Corl teaches wherein humid air is heated in conduit 127 located in ocean water body 200 before air is provided to condenser 110 (Fig 1-2, [0024-0031]) via overpressurization of the air that allows the air to hold more water [0028].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Whisson to include pressure and temperature increasing submerged ocean air heating conduit as taught by Corl because Corl teaches this air can hold more humidity, and therefore recover more purified water, in the system of Whisson to improve water extraction amounts.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whisson (US 2009/0200151) taken in combination with Elsharqawy et al (US 2011/0056822), as applied to claim 1 above and further in view of Gerber (US 3,257,291).
With regard to claim 8, modified Whisson teaches all limitations as set forth above, however Whisson does not teach the cooling unit comprises an open ocean water cooled conduit comprising an elongated body forming a lumen and having a proximal end and a distal end, the body being made from a material that conducts heat; and an inlet at the proximal end of the body and an outlet at the distal end of the body opposite to the proximal end, the water cooled conduit is configured to be submerge in open ocean water with temperature between 5 to 40 °C, the inlet is configured to allow a wet air stream to enter the lumen of the conduit that is configured to dissipate at least a portion of heat from the wet air stream, cooling and dehumidifying the wet air stream to produce a dehumidified air stream, the outlet is configured to allow the dehumidified air stream to exit the conduit.
Gerber teaches solar heat and air convection sea water desalination system (title), Gerber teaches the condenser of the system 34 is a long conduit 34 located in the ocean, where condensed pure water is collected in sump 36 and air is exhausted through vent 38 where it can be recirculated, the condenser being near the beach shore or deep in the water offshore where the water is cooler than along the beach (Fig 1, C3:L70-C4:L25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the condenser of Whisson in view of Gerber to modify the condenser to a long conduit located in the seawater, as Gerber teaches this allows better control of cooling conditions of cooling of the seawater via heat exchange with ocean water at desired temperature as determined by the depth of the condenser conduit where placed into the ocean.
With regard to claim 8, modified Whisson teaches all limitations as set forth above, however Whisson does not teach the cooling unit comprises an evaporative cooling conduit comprising: an elongated body forming a lumen and having a proximal end and a distal end, the body being made from a material that conducts heat; and an inlet at the proximal end of the body and an outlet at the distal end of the body opposite to the proximal end, the evaporative cooling conduit is configured for ocean surface exposure where waves keep it wet on the outside and winds tend to blow it dry, the inlet is configured to allow a wet air stream to enter the lumen of the conduit that is configured to dissipate at least a portion of heat from the wet air stream, cooling and dehumidifying the wet air stream to  roduce a dehumidified air stream, the outlet is configured to allow the dehumidified air stream to exit the conduit.
Gerber teaches solar heat and air convection sea water desalination system (title), Gerber teaches the condenser of the system 34 is a long conduit 34 located in the ocean, where condensed pure water is collected in sump 36 and air is exhausted through vent 38 where it can be recirculated, the condenser being near the beach shore or deep in the water offshore where the water is cooler than along the beach (Fig 1, C3:L70-C4:L25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the condenser of Whisson in view of Gerber to modify the condenser to a long conduit located near the surface of the seawater, as Gerber teaches this allows better control of cooling conditions of cooling of the seawater via heat exchange with ocean water at desired temperature as determined by the depth of the condenser conduit where placed into the ocean, and when placed near the beach/ocean interface, as suggested by Gerber, the resulting splashing/air cooling effect would result.
Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Considering claims 3-4, the prior art does not fairly teach or suggest the claimed directly ocean-situated and fully nature-powered desalination device with no intake, no brine production, and no electricity consumption, wherein the heating unit comprises a water-powered heating component comprising: a water turbine, configured to be rotated by waves, tides and/or water currents; a chamber with an inlet and outlet, the inlet is configured to allow an air stream enter the chamber and the outlet is configured to allow an air stream exit the chamber; and at least two rotors or impellers inside the chamber, the said rotors or impellers are mechanically coupled to the water turbine, the at least two rotors or impellers are configured to rotate with rotation of the water turbine in a synchronized fashion to blow air against each other and air inside the chamber.
Whisson, as set forth above, is regarded as the closest relevant prior art, Whisson does not fairly teach or suggest the claimed directly ocean-situated and fully nature-powered desalination device with no intake, no brine production, and no electricity consumption, wherein the heating unit comprises a water-powered heating component comprising: a water turbine, configured to be rotated by waves, tides and/or water currents; a chamber with an inlet and outlet, the inlet is configured to allow an air stream enter the chamber and the outlet is configured to allow an air stream exit the chamber; and at least two rotors or impellers inside the chamber, the said rotors or impellers are mechanically coupled to the water turbine, the at least two rotors or impellers are configured to rotate with rotation of the water turbine in a synchronized fashion to blow air against each other and air inside the chamber.
Considering claim 6, the prior art does not fairly teach or suggest the claimed directly ocean-situated and fully nature-powered desalination device with no intake, no brine production, and no electricity consumption, wherein the humidifier is a rolling-type humidifier and the rolling-type humidifier comprises: a chamber with an open bottom configured to allow at least a portion of surrounding water to enter the chamber and partially fill the chamber forming an air filled portion above a water filled portion; an air inlet to the air filled portion of the chamber configure to allow heated dry air from the heating unit to enter the chamber; a plurality of disks having an outer surface and spaced along horizontal axles in the chamber, the disks are configured to partially submerge in the water in the water filled portion of the chamber and to rotate resulting in wetting of the outer surface of the disks, the wetted disks humidify the dry air stream to form a wet air stream; and an outlet to the chamber, configured to allow wet air stream to exit the chamber.
Whisson, as set forth above, is regarded as the closest relevant prior art, Whisson does not fairly teach or suggest the claimed directly ocean-situated and fully nature-powered desalination device with no intake, no brine production, and no electricity consumption, wherein the humidifier is a rolling-type humidifier and the rolling-type humidifier comprises: a chamber with an open bottom configured to allow at least a portion of surrounding water to enter the chamber and partially fill the chamber forming an air filled portion above a water filled portion; an air inlet to the air filled portion of the chamber configure to allow heated dry air from the heating unit to enter the chamber; a plurality of disks having an outer surface and spaced along horizontal axles in the chamber, the disks are configured to partially submerge in the water in the water filled portion of the chamber and to rotate resulting in wetting of the outer surface of the disks, the wetted disks humidify the dry air stream to form a wet air stream; and an outlet to the chamber, configured to allow wet air stream to exit the chamber.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borgren (US 5,064,505) teaches an ocean situated desalination system. ElDifrawi et al (US 4,363,703) teaches an ocean situated desalination system. Sear (US 4,172,767) teaches an ocean situated desalination system. Hendrix (US 9,878,265) teaches a potable water renewable production system. Levine (US 7,431,806) teaches an ocean situated desalination system. Ingersoll (US 2006/0260312) teaches a wind energy air compression system. Nagler (US 2004/0084357) teaches an ocean situated desalination system. Wang et al (US 2015/0353385) teaches an ocean situated desalination system. Machhammer et al (US 2012/0292176) teaches an ocean situated desalination system. Akers (US 2010/0032280) teaches an ocean situated desalination system. Domen (US 6,440,275) teaches an ocean situated desalination system. Rush (US 3,986,936) teaches an ocean situated desalination system. Cummings (US 3,248,306) teaches an ocean situated desalination system. Burtch (US 7,948,101) teaches a platform for producing hydrogen gas using wind and wave energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MILLER/Primary Examiner, Art Unit 1772